ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claims 1, 9, and 15 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 10/25/2021 to be persuasive and overcome the prior art of record. 
The closest prior art of record is Jaffer (US 2008/0245085A1) and Kalis et al. (5,842,355).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims. The aforementioned references teach: a refrigerator with a monitored duty cycle of a compressor (Jaffer, 52, paragraph [0021], lines 1-5, see also Figure 3); an on/off cycle of an evaporator fan (Jaffer, fans 66/68 or 67/69; paragraph [0021], lines 1-5, see also Figure 3); switching a compressor on (Kalis, Column 9, lines 1-6) or keeping the compressor on and keeping an evaporator fan off (Kalis, evaporator blower 13, pre-cool cycle, Column 9, lines 1-9 step 69); and monitoring the temperature of an evaporator (Jaffer, 58, paragraph [0018], lines 14-19, sensor 72 is below 58, see also Figure 3). 
However, the references relied upon fail to teach specific the limitations of claim 1: “…determining whether the duty cycle is below a duty cycle threshold; determining whether the temperature of the evaporator is above a temperature threshold.”

In claim 15: “…wherein if the duty cycle is below a duty cycle threshold and if the evaporator temperature is above the temperature threshold, the controller operates the compressor for a first specified time...”
Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 
Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuihiji et al. (5,031,413).     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
                                                                                                 /KIRSTIN U OSWALD/                                                                                                 Examiner, Art Unit 3763